DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the light propagation layer completely surrounds the fourth semiconductor layer of each of the plurality of second columnar portions” in the last three lines of the claim, which lacks the full support of the original disclosure.  Fig. 1 shows that the light propagation layer 40 and the MQW layer 34 of 30B completely surrounds the fourth semiconductor layer 36 of each of the plurality of second columnar portions 30B.  The light propagation layer 40 only partially surrounds the fourth semiconductor layer 36 of each of the plurality of second columnar portions 30B.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the light propagation layer completely surrounds the fourth semiconductor layer of each of the plurality of second columnar portions” in the last three lines of the claim, which is consistent with the disclosure.  Fig. 1 shows that the light propagation layer 40 and the MQW layer 34 of 30B completely surrounds the fourth semiconductor layer 36 of each of the plurality of second columnar portions 30B.  The light propagation layer 40 only partially surrounds the fourth semiconductor layer 36 of each of the plurality of second columnar portions 30B.  The inconsistency renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kaseya (US 2019/0198560).
Regarding claim 1, Kaseya teaches a light emitting device (light emitting device; [0001]) comprising: a substrate (110; Fig. 5, [0047]); a laminated structure (124/126/128 and 121; Fig. 5, [0050]) provided on the substrate (110) and having a plurality of first columnar portions (multiple 102bs; Fig. 5, [0052]) and a plurality of second columnar portions (multiple 102cs; Fig. 5, [0052]), the laminated structure (124/126/128 and 121) extending from the substrate (110) along a first direction (vertical direction in Fig. 5); and a first electrode (130; Fig. 5, [0046]) and a second electrode (140b; Fig. 5, [0046]), wherein the first plurality of columnar portions (multiple 102bs) and the plurality of second columnar portions (multiple 102cs) are disposed in a second direction (horizontal direction in Fig. 5) orthogonal to the first direction (vertical direction in Fig. 5), each of the plurality of first columnar portions (each of the 102bs) is configured with: a first semiconductor layer (124 in each of the 102bs; Fig. 5, [0050]) having a first conductivity type (n-type; [0053]), a second semiconductor layer (128 in each of the 102bs; Fig. 5, [0050]) having a second conductivity type (p-type; [0055]) different from the first conductivity type (n-type); and a light emitting layer (126 in each of the 102bs; Fig. 5, [0047]) provided between the first semiconductor layer (124 in each of the 102bs) and the second semiconductor layer (128 in each of the 102bs), light generated in the light emitting layer (126 in each of the 102bs) propagates through the plurality of first columnar portions (multiple 102bs) and the plurality of second columnar portions (multiple 102cs; the light can reach 102bs and 102cs through 129 and 6 which can be silicon oxide, a transparent dielectric layer disclosed [0071, 0087], and the light can propagate in 102bs and 102cs as shown in Fig. 1 and [0047]), a height (vertical height) along the first direction (vertical direction in Fig. 5) of each of the plurality of the second columnar portions (each of the 102cs) is equal to or larger than (larger than) a sum of a thickness (vertical thickness) along the first direction (vertical direction in Fig. 5) of the first semiconductor layer (124 in each of the 102bs) and a thickness (vertical thickness) along the first direction (vertical direction in Fig. 5) of the light emitting layer (126 in each of the 102bs; see Fig. 5), and is lower than a height (vertical height) along the first direction (vertical direction in Fig. 5) of each of the plurality of first columnar portions (each of the 102bs; see Fig. 5), the first semiconductor layer (124 in each of the 102bs) is provided between the substrate (110) and the light emitting layer (126 in each of the 102bs), the first electrode (130) is electrically coupled to the first semiconductor layer (124 in each of the 102bs; [0072]), the second electrode (140b) is electrically coupled to the second semiconductor layer (128 in each of the 102bs; Fig. 5, [0055]), and the plurality of second columnar portions (multiple 102cs) is not electrically coupled to the second electrode (140b; see Figs. 1 and 5), and a current is not injected to the plurality of second columnar portions (a current is not injected to multiple 102cs, which are pin diodes made of 124/126/128 as disclosed in [0056, 0058], when a forward bias voltage is not applied to the 102cs (e.g. not applying any voltage), that is a property of the pin diodes as disclosed in [0058]).
Regarding claim 2, Kaseya teaches the light emitting device according to claim 1, wherein a diameter of each of the plurality of second columnar portions (a diameter of each of the 102cs, i.e. the diameter of the through hole 122c; Fig. 3, [0101]) is smaller than a diameter of each of the plurality of first columnar portions (a diameter of each of the 102bs, i.e. the diameter of the through hole 122b; [0101]).
Regarding claim 3, Kaseya teaches the light emitting device according to claim 1, further comprising: a light propagation layer (129 which can be silicon oxide, a transparent dielectric layer; Figs. 1 and 5, [0071]) which is provided between the plurality of first columnar portions (multiple 102bs) and the plurality of second columnar portions (multiple 102cs), and has a refractive index (refractive index of silicon oxide; [0071]), smaller than that of the first semiconductor layer (refractive index of 124 of GaN; [0053]) and the second semiconductor layer (refractive index of 128 of GaN; [0055], the refractive index of silicon oxide is smaller than the refractive index of GaN is evident from [0070] of Donofrio et al., US 2013/0328096).
Regarding claim 4, Kaseya teaches the light emitting device according to claim 3, wherein the light propagation layer (129) is provided between the plurality of second columnar portions (multiple 102cs) and the second electrode (140b; see Figs. 1 and 5).
Regarding claim 6, Kaseya teaches a projector (400; Fig. 18, [0187]) comprising: the light emitting device according to claim 1 (100; Fig. 18, [0189]).
Regarding claim 7, Kaseya teaches the light emitting device according to claim 1, wherein each of the plurality of second columnar portions (each of the 102cs) is configured with: a third semiconductor layer (124 in each of the 102cs; Fig. 5, [0050]) having the first conductivity type (n-type; [0053]); a fourth semiconductor layer (128 in each of the 102cs; Fig. 5, [0050]) having the second conductivity type (p-type; [0055]); and a MQW layer (126 in each of the 102cs, 126 can have multiple quantum wells; Fig. 5, [0054]) provided between the third semiconductor layer (124 in each of the 102cs) and the fourth semiconductor layer (128 in each of the 102cs; Fig. 5, [0050]), and no current is injected into the MQW layer of each of the plurality of second columnar portions (no current is injected to 126 of each of the 102cs, which are pin diodes made of 124/126/128 as disclosed in [0056, 0058], when a forward bias voltage is not applied to the 102cs (e.g. not applying any voltage), that is a property of the pin diodes as disclosed in [0058]) and light emission does not occur in the MQW layer of each of the plurality of second columnar portions (the light emission does not occur in the 126 of each of the 102cs when a forward bias voltage is not applied to the 102cs (e.g. not applying any voltage), that is a property of the pin diodes as disclosed in [0058]).

Response to Arguments
Applicant’s amendments, filed 04/27/2022, overcome the rejections to claims 1-6 under 35 U.S.C. 112.  The rejections to claims 1-6 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are partially moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations.  The arguments related to the previous limitations are discussed in the following.
On page 9 of Applicant' s Response, Applicant argues that Figs 1 and 5 of Kaseya teaches one of the third columnar portions 102c (alleged second columnar portion) is electrically coupled to the second electrode 140c.
The Examiner respectfully disagrees with Applicant' s argument, because Figs 1 and 5 and paragraphs [0056, 0046] of Kaseya teaches one of the third columnar sections 102c (corresponding to “the second columnar portions” in claim 1) is not electrically coupled to the second electrode 140b (corresponding to “the second electrode” in claim 1).  The examiner would like to emphasize that it is the 140b that corresponds to the limitation “the second electrode” in claim 1, not the 140c.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armitage (US 2011/0012168) teach a light emitting device having nanocolumns having different heights.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/19/2022